Case 3:16-cv-00241-MPS Document 133-4 Filed 11/13/18 Page 1 of 9




         EXHIBIT
           C




                                         1
           Hassett & George, P.C. 945 Hopmeadow Street, Simsbury, CT 06070
                    (860) 651-1333 Fax (860) 651-1888 Juris No. 407894
     Case 3:16-cv-00241-MPS Document 133-4 Filed 11/13/18 Page 2 of 9




 STATE OF CONNECTICUT
 OFFICE OF
        OF THE
           THE CHIEF
               CHIEF MEDICAL
                     MEDICAL EXAMINER
                             EXAMINER
 11
 11 Shuttle Road, Farmington, Connecticut 06032-1939
 Telephone: (860) 679-3980 Fax: (860) 679-1257




January 28, 2015



Detective Jeffrey Payette
CT State Police
Eastern District Major Crime
1320 Tolland Stage Road
Tolland, CT 06084
Tolland, CT   06084

Town:
Town: New
      New London
          London

County:
County: New
        New London

Dear Det. Payette:

Enclosed please find a copy of
                            of the Autopsy Report, Report of Microscopic Examination,
Neuropathology Report, Special
                         Special Chemistry. Report, the
                                 Chemistry Report,  the Toxicology
                                                        Toxicology Report
                                                                   Report &
                                                                          & RE on the following
case(s):

 CASE NUMBER                    NAME OF DECEASED                     DATE OF DEATH
   14-14815                       Lashano Gilbert                      10-04-2014


There is no positive identification paperwork in our file

Sincerely,

James R. Gill, M.D.
Chief
Chief Medical Examiner

rm
        Case 3:16-cv-00241-MPS Document 133-4 Filed 11/13/18 Page 3 of 9


                                  STATE OF CONNECTICUT
                              Office of the
                                        the Chief
                                            Chief Medical
                                                  Medical Examiner
                                                          Examiner
                                 11
                                 I I Shuttle Road,
                                             Road, Farmington, CT 06032

                         M.E. CASE NUMBER:
                                   NUMBER: M.E.
                                           M.E. CASE NUMBER:
                                                     NUMBER: 14-14815-Gilbert,
                                                             14-14815-Gilbe1i, Lashano



 Date of Death:
         Death: 10/04/2014                             Time of Death:
                                                                Death: 3:23 AM
 County  of Death:
 County of  Death: New
                   New London
                        London                         City of Death:
                                                               Death: New
                                                                      New London
 Autopsy Performed
          Performed By:
                    By: James
                        James Gill, M.D.               Autopsy Date:
                                                                Date: 10/05/2014
                                                                      10/05/2014 at 9:30 AM




                                      FINAL ANATOMIC DIAGNOSES

I. Physical
     PhysicalAltercation
              Altercationwith
                           withRestraint
                                Restraintduring
                                          during Acute
                                                 Acute Psychotic
                                                       Psychotic Episode:
     A.
     A. Scattered Abrasions and Contusions
     B. Electromechanical Disruption Device application
     B.
     C. Pepper spray application, anamnestic
     C.
II. Sickle
II.  SickleCell
            Cell Trait
                 Trait with
                       with Cardiac
                            Cardiac Hypertrophy
                                    Hypertrophy (450 gms)
     A. Sickled Red Blood cells (see Histologic Examination)
     A.
     B.
     B. See Molecular rep01t
                        report (ARUP Labs)
III.
III. Status-Post Attempted Resuscitation



CAUSE OF DEATH:              PHYSICAL ALTERCATION
                             PHYSICAL ALTERCATION (RESTRAINT,
                                                   (RESTRAINT, ELECTRIC
                                                               ELECTRIC
                             SHOCK, PEPPER
                                    PEPPER SPRAY) DURING ACUTE PSYCHOSIS
                             COMPLICATING  SICKLE CELL
                             COMPLICATING SICKLE
                             HEMAGLOBINOPATHY.

MANNER  OFDEATH:
MANNER OF  DEATH: HOMICIDE
                   HOMICIDE(PHYSICAL
                             (PHYSICALALTERCATION
                                       ALTERCATION WITH
                                                   WITH POLICE).




POST MORTEM REPORT                           Page 11 of
                                             Page    of 5
          Case 3:16-cv-00241-MPS Document 133-4 Filed 11/13/18 Page 4 of 9


                                       STATE OF CONNECTICUT
                                   Office of
                                          of the Chief
                                                 Chief Medical Examiner
                                       11
                                       11 Shuttle Road, Fannington,
                                          Shuttle Road, Farmington,CT
                                                                    CT06032
                                                                       0032

                             M.E. CASE NUMBER: M.E. CASE NUMBER:
                                                         NUMBER: 14-14815-Gilbert, Lashano



                                          REPORT OF AUTOPSY

 I hereby certify
           certifY that I,I, James Gill,
                                   Gill, Chief
                                         ChiefMedical
                                               Medical Examiner,
                                                        Examiner, have    performed an autopsy on the
                                                                     have pe1formed
 body identified asas Lashano
                      Lashano Gilbert on 10/05/2014, commencing
                                                         commencing at   at 9:30
                                                                            9:30 AM
                                                                                 AM in the
                                                                                        the mortuary of
                                                                                            mortuary of
 the
 the Office
      Office of
             of the
                  the Chief
                       ChiefMedical
                               M.edica/ Examiner
                                         Examiner of
                                                   of the
                                                       the State
                                                            State ofofConnecticut.
                                                                       Connecticut. This
                                                                                     This autopsy
                                                                                           autopsy was
                                                                                                   was
 performed in the presence of   ofDr. Kanfer.
                                      Kan/er.

 EXTERNAL EXAMINATION:
 The body is of
              of a well-developed, 72", 166-pound
                                            166-pound Black man whose appearance is            is consistent
                                                                                                  consistent with
 the given age of 3131 years.
                        years. The
                                The curly
                                     curly black  hair measures 1I to 2".
                                           black hair                  2''. There
                                                                             There isis aa 1/4"
                                                                                            1/4" moustache
                                                                                                  moustache and
 314" beard.
 3/4"  beard. The
                The nosenose and
                              and facial
                                   facial bones
                                           bones are
                                                   are intact.
                                                        intact. The
                                                                  The eyes
                                                                       eyes have
                                                                              have brown
                                                                                       brown irides
                                                                                                  irides and
                                                                                                          and the
                                                                                                               the
 conjunctivae  are without
 conjunctivae are    without hemorrhage,
                               hemorrhage, petechiae,
                                              petechiae,ororjaundice.
                                                             jaundice. The oral cavity
                                                                                    cavity has has natural
                                                                                                     natural teeth
 and atraumatic   mucosa. The
      atraumatic mucosa.     The torso
                                  torso and
                                         and extremities
                                              extremities are described
                                                                described under
                                                                            under "Injuries."
                                                                                  "Injuries." There There are no
 tattoos. There
 tattoos. There is
                 is aa 2"
                       2" horizontal
                          horizontal periumbilical
                                      periumbilical scar.
                                                      scar. The
                                                             The external
                                                                  external genitalia
                                                                            genitalia areare those
                                                                                              those ofof a nouiial
                                                                                                           normal
 uncircumcised man.

 POSTMORTEM CHANGES:
 There is full
          full rigor
               rigor mortis
                     mortis of the
                               the upper
                                   upper and
                                         and lower
                                              lower extremities.
                                                    extremities. Lividity
                                                                 Lividity isis not
                                                                               not visible.
                                                                                   visible. The
                                                                                            The body is
 cool.

THERAPEUTIC INTERVENTIONS:
There is an endotracheal    tube and a nasogastric
            endotracheal tube           nasogastric tube
                                                       tube in
                                                            in place.
                                                                place. There
                                                                         There are defibrillator
                                                                                   defibrillator pads
                                                                                                    pads. on the
chest and EKG leads.
      and EKG    leads. There
                         There is
                                is an
                                   an intravenous
                                       intravenous line in the left antecubital
                                                                         antecubital fossa.
                                                                                     fossa. There
                                                                                              There is a pulse
oximetry device
          device on
                  on the
                      the right
                          right ear.
                                ear. There
                                      There isis aabandage
                                                    bandage inin the
                                                                  the right
                                                                       right antecubital
                                                                             antecubital fossa
                                                                                          fossa andand the
                                                                                                       the right
biceps. There
biceps. There is
               is an
                  an intravenous
                      intravenous line
                                    line in
                                         in the
                                            the right
                                                  right and left wrist/forearm.
                                                                  wrist/forearm. There
                                                                                   There is is aa bracelet
                                                                                                  bracelet with
the decedent's name on the right ankle.

CLOTHING:
The body
The  body is clad
             clad in
                   in boxer
                       boxer shorts,
                              shorts, hospital pants, tan
                                      hospital pants,  tan socks,
                                                           socks, and
                                                                  and aa hospital
                                                                         hospital gown.
                                                                                  gown. The
                                                                                          The hands
                                                                                               hands
arrive
arrive wrapped
       wrapped in in paper
                      paper bags.
                             bags. Fingernail
                                       Fingernail clippings
                                                   clippings are
                                                              are collected
                                                                   collected and
                                                                             and submitted    to the
                                                                                   submitted to   the
Connecticut Division ofof Scientific Services along with scalp hair and blood.

INJURIES, EXTERNAL AND INTERNAL:
There are blunt impact
There                    injuries of the head,
                impact injuries                trunk, and
                                         head, trunk,  and extremities.
                                                            extremities. These
                                                                          These will
                                                                                will be
                                                                                     be described
                                                                                        described by
body region.
     region. There
             There are
                    are four
                         four punctate/puncture
                              punctate/puncture injuries
                                                  injuries of
                                                           of the
                                                              the left
                                                                  left precordium adjacent
                                                                                  adjacent to the left
nipple (Comment:
        (Comment: consistent
                   consistent with
                               with electromechanical
                                     electromechanical disruption site).

A.
A. Head:
    Head: There
          There is
                 is aa 1/8"
                        118" dry,
                             dry, tan
                                    tan abrasion
                                         abrasion ofof the
                                                        the mid
                                                            mid forehead.
                                                                 forehead. There
                                                                             There are
                                                                                    areno
                                                                                        nosubscalpular
                                                                                            subscalpular
hemorrhage. There
hemorrhage.   There is
                     is no
                        no skull
                            skull fracture
                                   fracture or
                                            or intracranial
                                                intracranial collection    blood. The
                                                             collection of blood.  The brain
                                                                                        brain is
                                                                                               is retained
                                                                                                  retained
for neuropathological consultation (a (a separate report will be issued).



POST MORTEM REPORT                                 Page 22 of
                                                           of 5
          Case 3:16-cv-00241-MPS Document 133-4 Filed 11/13/18 Page 5 of 9


                                        STATE OF CONNECTICUT
                                    Office of the
                                              the Chief Medical
                                                          Medical Examiner
                                                                    Examiner
                                      11 Shuttle Road, Farmington,
                                         Shuttle Road, Farrington, CT
                                                                   CT 06032

                               M.E. CASE NUMBER: M.E. CASE NUMBER: 14-14815-Gilbert, Lashano
                                                                                     Lashano



 B.  Torso: There
 B. Torso:   There are
                    are two
                         two 1/2"
                               1/2" xx 3-1/2"
                                        3-1/2" and
                                                and 1/2
                                                     112 xx 1/4"
                                                             1/4" dark
                                                                   dark red
                                                                         red abrasion
                                                                               abrasion of
                                                                                         ofthe
                                                                                             the anterior
                                                                                                  anterior left
                                                                                                           left
 shoulder  and a 1-1/2
 shoulder and    1-1/2 x 3/4" red abrasion
                                     abrasion of
                                               of the upper
                                                       upper right back with adjacent
                                                                                  adjacent dark red 1/4"
                                                                                                       1/4" to
 1/2" abrasions,
      abrasions. There
                  There are
                         are irregular
                              irregular hyperpigmented
                                         hyperpigmented skinskin changes
                                                                  changes (<1/4")
                                                                            ( <1/4") and
                                                                                     and aa 1"
                                                                                             l" subcutaneous
                                                                                                subcutaneous
 hemorrhage of the lower mid back
 hemorrhage                        back (comment:
                                         (comment: history
                                                      history of
                                                               of application
                                                                   application ofofwith
                                                                                    withelectromechanical
                                                                                          electromechanical
 disruption device
            device to
                   to mid
                      mid right lower back).
                                          back). There
                                                  There are
                                                         are no
                                                              no internal
                                                                  internal collections
                                                                           collections of
                                                                                        ofblood
                                                                                            blood or
                                                                                                   or internal
                                                                                                      internal
 organ injuries.

  C.
  C. Extremities: There are patchy, approximately 1/8" abrasions of the right wrist and left base of
  the thumb.
  the thumb. There
                There isis maroon
                           maroon approximately
                                    approximately 3 xx 2"   2" contusion
                                                                contusion of  of the
                                                                                  the right
                                                                                       right wrist
                                                                                              wrist with
                                                                                                      with underlying
                                                                                                            underlying
 subcutaneous      hemorrhagem1d
 subcutaneous hemorrhage          and subcutaneous
                                       subcutaneoushemorrhage
                                                         hemorrhageofofthe     theleft
                                                                                    leftbicep
                                                                                          bicepregion.
                                                                                                   region. There
                                                                                                             There are
                                                                                                                    are
 patchy
 patchy tantan 1/4 to 1/2"
               1/4 to 1/2" abrasions       the anterior
                            abrasions of the    anterior knees.
                                                            knees. There
                                                                       There is aa 1"l" maroon
                                                                                          mm·oon contusion
                                                                                                     contusion of the
 medial left lower leg and an   an approximately
                                   approximately 3" contusion of        of the lateral
                                                                                lateral left
                                                                                          left lower
                                                                                                lower leg/ankle
                                                                                                        leg/ankle with
                                                                                                                   with
               subcutaneous hemorrhage.
 underlying subcutaneous       hemorrhage. There
                                              There isis aa 44 xx 1-1/2"
                                                                   1-1/2" maroon
                                                                           maroon contusion
                                                                                      contusion of  ofthe
                                                                                                       the lower right
 leg and ankle with subcutaneous hemorrhage.
                                       hemorrhage. ThereThere are are scattered
                                                                      scattered 1/8"
                                                                                   1/8" abrasions
                                                                                         abrasions of of the
                                                                                                          the posterior
 right elbow.
        elbow. Subcutaneous
                 Subcutaneous dissection
                                  dissection of
                                             ofthe
                                                 the posterior
                                                     posterior torso,
                                                                    torso, legs,
                                                                            legs, and
                                                                                   and arms
                                                                                         arms reveal
                                                                                                 reveal no
                                                                                                         no additional
                                                                                                             additional
 injuries.
 mJunes .

. The injuries above,
               above, having
                      having been
                             been described
                                  described once, will
                                                  will not
                                                       not be repeated.

 INTERNAL EXAMINATION:

BODY CAVITIES:
        CAVITIES: The Theorgans
                          organsare
                                  areinintheir
                                          theirnormal
                                                normal situs.
                                                       situs. The
                                                               Thepleural
                                                                   pleuraland
                                                                           andperitoneal
                                                                              peritoneal cavities
                                                                                         cavities
contain no fluid, hemorrhage, or adhesion.

HEAD: The Thescalp
              scalp has
                     has no
                         no contusion.
                             contusion. The
                                         Theskull
                                              skull has
                                                     has no
                                                         no fracture.
                                                             fracture. There
                                                                        Thereisisno
                                                                                  noepidural,
                                                                                     epidural, subdural,
                                                                                                subdural,
or subarachnoid hemorrhage.
                  hemorrhage. The brain weighs 1430 1430 grams and is retained
                                                                         retained for
                                                                                    for neuropathologic
                                                                                        neuropathologic
consultation.
consultation. A
              A separate
                 sepm·ate report
                          report will
                                 will be
                                      be issued.
                                         issued.

NECK: TheThecervical
              cervicalvertebrae,
                       vertebrae,hyoid
                                   hyoidbone,
                                         bone,and
                                                andtracheal
                                                     tracheal and
                                                               and laryngeal
                                                                    laryngeal cartilages
                                                                               cartilages are
                                                                                          are without
                                                                                               without
trauma.     upper airway
trauma. The upper  airway is
                           is patent.
                              patent. The
                                      The tongue
                                           tongue is unremarkable.
                                                     unremarkable. The The posterior
                                                                           posterior neck
                                                                                      neck is
                                                                                            is without
                                                                                               without
injury.
mJury.

CARDIOVASCULAR SYSTEM: The                  Theheart
                                                 heartweighs
                                                       weighs 450
                                                               450 grams
                                                                    grams and
                                                                           illld has
                                                                                  has aanormal
                                                                                         normal distribution
                                                                                                    distribution
of coronary arteries
              arteries without atherosclerotic     stenosis of
                                 atherosclerotic stenosis   of the
                                                               the epicardial
                                                                    epicardial vessels.
                                                                                vessels. TheThe myocardium
                                                                                                   myocardium
is homogenous,     dark-red, illld
   homogenous, dark-red,      and firm
                                   firm without    pallor, hemorrhage,
                                         without pallor,   hemorrhage,softening,
                                                                          softening,or  or fibrosis.
                                                                                            fibrosis. The left
ventricle wall
           wall is 1.4 cm illld
                          and the right is 0.4 cm thick.
                                                      thick. The
                                                             The endocardial
                                                                   endocardial surfaces
                                                                                  surfaces and
                                                                                             illld four
                                                                                                   four cardiac
                                                                                                         cardiac
valves are unremarkable.
            unremarkable. The The aorta
                                   aorta isis without
                                              without atherosclerosis.
                                                      atherosclerosis. The
                                                                        The venae
                                                                              venae cavae
                                                                                      cavae andand pulmonary
                                                                                                    pulmonary
arteries are without thrombus or embolus.

RESPIRATORY SYSTEM:
RESPIRATORY      SYSTEM: The Theright
                                  rightlung
                                         lungweighs
                                              weighs540540grams
                                                           grams and
                                                                  illldthe
                                                                        theleft
                                                                            leftweighs
                                                                                weighs 440
                                                                                       440 grams.
                                                                                           grams.
The gray parenchyma is without masses or consolidation,
                                           consolidation. The
                                                          The bronchi
                                                              bronchi areare unremarkable.
                                                                             unremarkable.


POST MORTEM REPORT                                   Page 3 of
                                                            of 5
        Case 3:16-cv-00241-MPS Document 133-4 Filed 11/13/18 Page 6 of 9


                                    STATE OF CONNECTICUT
                                Office of the Chief Medical Examiner
                                   11 Shuttle Road,
                                              Road, Fannington,
                                                    Farmington, CT 06032
  -6:6,779
                           M.E. CASE NUMBER: M.E. CASE NUMBER: 14-14815-Gilbert, Lashano
                                                                                 Lashano




 LIVER, GALLBLADDER
           GALLBLADDERAND     AND PANCREAS:
                                    PANCREAS: The    Theliver
                                                           liverweighs
                                                                 weighs1950
                                                                        1950grams
                                                                              grams and
                                                                                     and has
                                                                                         has an
                                                                                             an intact
 capsule  and brown
 capsule and          parenchyma without
              brown parenchyma     without fibrous
                                           fibrous oror slippery
                                                        slippery texture.
                                                                  texture. The
                                                                           The gallbladder
                                                                                 gallbladder contains
                                                                                             contains
 scant green bile without stones. The
                                  The pancreas
                                      pancreas is
                                                is unremarkable
                                                   unremarkable in lobulation,
                                                                     lobulation, color and texture.

 HEMIC AND AND LYMPHATIC
                  LYMPHATIC SYSTEMS:SYSTEMS: The   Thespleen
                                                        spleen weighs
                                                                weighs 150
                                                                        150 grams
                                                                            grams and
                                                                                  and has
                                                                                      has an
                                                                                          an intact
                                                                                              intact
 capsule.
 capsule. The
            The color,
                 color, red
                         red and
                              and white
                                   white pulp,
                                          pulp, and
                                                 and consistency
                                                      consistency are
                                                                  are unremarkable.
                                                                      unremarkable. There
                                                                                      There are no
                                                                                                 no
 enlarged lymph nodes.
                  nodes. The
                          The bone
                               bone marrow
                                     marrow is
                                             is unremarkable.
                                                unremarkable.

 GENITOURINARY SYSTEM: The            Theright
                                           rightkidney
                                                 kidney weighs
                                                         weighs 150
                                                                 150 grams
                                                                      grams and
                                                                             and the
                                                                                  the left
                                                                                       left weighs
                                                                                            weighs 200
 grams.
 grams. Each
           Each kidney
                 kidney has
                         hasa asmooth
                                 smoothbrown
                                           brownsurface
                                                   surfaceand
                                                            andananunremarkable
                                                                     unremarkable architecture
                                                                                     architecture and
                                                                                                    and
 vasculature.
 vasculature. The
              The ureters
                   ureters maintain
                           maintain uniform
                                      uniform caliber into
                                                        into an unremarkable   bladder. The
                                                                unremarkable bladder.       The bladder
                                                                                                bladder
 contains   approximately
 contains approximately    30 30ccccofofurine.
                                         urine. The
                                                 The prostate
                                                       prostateisis not
                                                                    not enlarged.
                                                                         enlarged. The The testes
                                                                                             testes are
                                                                                                    are
 unremarkable.

 ENDOCRINE SYSTEM:
                 SYSTEM: The
                          Thepituitary,
                              pituitary,thyroid,
                                         thyroid,and
                                                  andadrenal
                                                      adrenal glands
                                                               glands are
                                                                      are normal
                                                                          normal in
                                                                                 in color,
                                                                                    color, size,
 and consistency.

DIGESTIVE
DIGESTIVE SYSTEM:
                SYSTEM: The Theesophagus
                                 esophagusandandgastroesophageal
                                                 gastroesophageal junction are unremarkable.
                                                                                 unremarkable. The
stomach contains approximately 10           nondescript beige
                                  I 0 cc of nondescript beige fluid.
                                                               fluid. The
                                                                      The gastric
                                                                          gastric mucosa, small and
large intestines, and rectum are unremarkable.

MUSCULOSKELETAL
MUSCULOSKELETAL SYSTEM:   SYSTEM: The     Thevertebrae,
                                               vertebrae, clavicles,
                                                           clavicles, sternum,
                                                                      sternum, ribs,
                                                                               ribs, and
                                                                                     and pelvis
                                                                                         pelvis are
                                                                                                are
without fracture.
        fracture. The
                  The musculature
                      musculature isis normally
                                       nonnally distributed
                                                distributed and unremarkable.

TOXICOLOGY:
Specimens are submitted to the toxicology laboratory.
                                          laboratory. A
                                                      A separate
                                                        separate report will be issued.

EVIDENCE:
Scalp hair, fingernail clippings, and blood are submitted to the Connecticut Division of
                                                                                      of Scientific
Services.

X-RAYS:
Postmortem radiographs are made and retained.

PHOTOGRAPHY:
Postmortem photographs are made and retained.

NEUROPATHOLOGY CONSULTATION:
A separate report will be issued.



POST MORTEM REPORT                            Page 44 of
                                                      of 5
           Case 3:16-cv-00241-MPS Document 133-4 Filed 11/13/18 Page 7 of 9


                                           STATE OF CONNECTICUT
                                       Office of the
                                                 the Chief Medical
                                                           Medical Examiner
                                                                   Examiner
                                           11 Shuttle Road, Farmington, CT 06032

                                 M.E. CASE NUMBER: M.E. CASE NUMBER: 14-14815-Gilbert, Lashano




 This is a true
           true statement
                statement of
                          of the
                              thepostmortem
                                 postmortemfindings
                                            findingsupon
                                                     uponthe
                                                          thebody
                                                              bodyofLashano
                                                                   of Lashano Gilbert.
                                                                              Gilbert.



                                                           Jam
                                                           Jams
                                                           Chie
                                                                 wn,
                                                           Chie edical
                                                                       M.D.
                                                                   edicalExaminer
                                                                          Examiner
                                                           January 22,
                                                           January 22, 2015

 Unless the Office ofof the Chief
                            Chief Medical Examiner
                                            Examiner is notified
                                                           notified in
                                                                    ill writing, any tissue retained i11
                                                                                                       in the course of
                                                                                                                     of this
 case will be
           be destroyed
              destroyed33years
                            yearsafter
                                  afterthe
                                        thedate
                                            dateof oftlte
                                                      theautopsy.
                                                          autopsy. Specime11s
                                                                   Specimens se11t
                                                                                sent to otlter
                                                                                        other i11stitutio11s
                                                                                               institutions for analysis
                                                                                                                a11alysis are
 subject to the rete11tio11
                retention policies of
                                   of that i11stitutio11.
                                           institution.




POST MORTEM REPORT                                              of 5
                                                         Page 5 of
         Case 3:16-cv-00241-MPS Document 133-4 Filed 11/13/18 Page 8 of 9

                                   State of Connecticut
                            Office of the
                                      the Chief
                                          Chief Medical
                                                Medical Examiner
                                                        Examiner
                                       Farmington, CT



                                    REPORT OF
                             MICROSCOPIC EXAMINATION


  Name of
       of Decedent: Gilbert, Lashano                                         M.E. Case #:14-14815

                                                                           Date of
                                                                                of Autopsy: 10/5/14
                                                                                            10/5/14


  MICROSCOPIC DESCRIPTIONS:
  Tissue or
  Tissue or Organ
            Organxx##of
                      offragments
                         fragmentsand/or
                                   and/orlevels
                                           levels (4=
                                                   (#=slide
                                                       slide ID
                                                              ID number)
                                                                 number)

 HEART x M (#3,4):
 Unremarkable myocardium.
              myocardium. Sickled
                          Sickled red
                                  red blood
                                      blood cells.

 LUNG x M (#1,2,5):
 Unremarkable lung. Clusters
 Unremarkable lung. Clusters of
                             of pigmented macrophages.
                                          macrophages. Siclded
                                                       Siclded red
                                                               red blood
                                                                   blood cells.

 LIVER x 11 (#3):
 Unremarkable  liver. Sickled
 Unremarkable liver.  Sickled red blood cells.

 KIDNEY x 2 (#6):
 Unremarkable kidney.
              kidney. Sickled
                      Sickled red
                              red blood
                                  blood cells.

 SPLEEN x 1 (#7):
 Unremarkable spleen.
              spleen. Sickled
                      Sickled red
                              red blood
                                  blood cells.

ADRENAL x 1 (#2):
Unremarkable adrenal gland.
Unremarkable adrenal gland. Sickled
                            Sickled red blood cells.

Testes
Testes xx 11 (#6):
Unremarkable testes.




James Gill, M.D.
        Name/ Date
Printed Name/
                                                 v
                                            Signatl relJanuary 22,
                                            Signatl}e!January
                                                                   M.D.
                                                               22, 2015
                                                                   2015
        Case 3:16-cv-00241-MPS Document 133-4 Filed 11/13/18 Page 9 of 9


                                   STATE OF CONNECTICUT
                               Office of the
                                           the Chief Medical
                                                       Medical Examiner
                                                                 Examiner
                   -7
                                  ! I Shuttle Road, Farmington, CT 06032
                                 11

                                            M.E. CASE NUMBER:
                                                      NUMBER: 14-14815-Gilbert, LaShano
                                                                                LaShano Javon



 Date of death:
         death: 10/04/2014
                10/04/2014                      Time of
                                                Time  of death:
                                                         death: 3:23 AM
 County of death:
            death: New London
                   New London                   City of death:
                                                City of death: New
                                                                New London
                                                                    London

 This is to
 This is to certify
            certifythat
                    thatDean
                        DeanF.F. Uphoff,
                                 Uphoff, M.D.,
                                         M.D.,Neuropathology
                                               Neuropathology Consultant
                                                              Consultant performed
                                                                         performed a
 neuropathologic    examinationon
 neuropathologic examination     onLaShano
                                    LaShanoJavon
                                            Javon Gilbert.
                                                  Gilbert.

 NEUROPATHOLOGY CONSULTATION
                CONSULTATION SUMMARY:
                             SUMMARY:

EXAMINATION OF
EXAMINATION          OFTHE
                         THEBRAIN
                                BRAIN(11-7-14)    — The brain
                                         (11-7-14)-The     brain is
                                                                 is received
                                                                    received without
                                                                              without the
                                                                                       the dura.
                                                                                           dura. The
              is 14
brain weight is     70 grams.
                 1470  grams. The
                                The dura is unremarkable.
                                            unremarkable. TheThe leptomeninges
                                                                  leptomeninges are
                                                                                  are thin and
transparent. The
              The cerebral
                   cerebral hemispheres
                            hemispheres are
                                          are normally
                                              normally developed
                                                        developed without external evidence of
contusion or of hemorrhage.
                 hemorrhage. TheThe blood
                                    blood vessels
                                           vessels at
                                                   at the
                                                      the base
                                                          base of
                                                               of the brain
                                                                       brain are
                                                                             are unremarkable.
                                                                                 unremarkable.
Coronal sections show normal size and symmetry of     of the ventricular system without focal or
diffuse abnormalities
        abnormalities seen
                        seen in
                             in any
                                any area.
                                    area. The brainstem and cerebellum are  are unremarkable.
                                                                                 unremarkable. The
spinal cord shows no gross abnormality.

Section list: (a)
               (a) basal
                   basal ganglia
                         ganglia (b)
                                  (b) hippocampus
                                      hippocampus (c)
                                                  (c) mid-brain (d) medulla (e) cerebellum

MICROSCOPIC
MICROSCOPICEXAMINATION
                   EXAMINATIONOF      OFTHE
                                          THEBRAIN
                                                 BRAIN(24(24NOVEMBER
                                                             NOVEMBER2014)    2014)—- Microscopy
                                                                                      Microscopy
shows marked vascular congestion ofof capillaries and venous structures in all representative
sections. -No
          ·No neuronal ischemic changes are seen.


NEUROPATHOLOGIC DIAGNOSIS:

ADULT BRAIN WITH MARKED VASCULAR CONGESTION, CONSISTENT WITH
ACUTE HYPDXIA
      HYPOXIA




                                               Dean F. Uphoff, .D.
                                               Neuropathology Consultant
                                               Neuropathology Consultant
                                               November
                                               November 25, 2014




NEUROPATHOLOGY REPORT                                 Page 1 of
                                                             of 1
                                                                                                       r
